Title: From George Washington to James McHenry, 10 August 1796
From: Washington, George
To: McHenry, James


        Private
       
        
          Dear Sir,
          Mount Vernon, 10th Augt—96
        
        Colo. Hawkins is now here, on his way to Philadelphia, & proposes to proceed in the S⟨ta⟩ge of tomorrow.
        He has related many matters, and read many papers relative to the Treaty with the Creek Indians; the conduct of the State Commissioners of ⟨Georgia; &ca &ca.⟩ But as this is not the regular way of bringing business, of this sort, before me; I have requested that he and Mr Clymer (who he supposes will be in Philadelphia before him⟨)⟩ will report to ⟨you,⟩ not only what appertains to ⟨the⟩ Commission, but ⟨their⟩ observations and remarks generally as may be interesting ⟨for⟩ the government ⟨to⟩ be in⟨formed of for⟩ the regulation of its con⟨duct in that quarter. I wis⟩h you, therefore to be minute in your enquiries ⟨&⟩ entries.
        My present intention is to leave this about the middle of next week for Philadelphia, but as I shall spend a day in the Federal City, and on account of the weather, propose to travel slow, it will, probably, be t⟨he⟩ middle of the week after, before I sh⟨all⟩ arrive there. With very great esteem & regard I am—Dear Sir Your Affecte Servt
        
          Go: Washing⟨ton⟩
        
      